SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForNovember, 2016 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 3Q16 results São Paulo, November 10, 2016 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its 3Q16 results . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2015 . SBSP3: R$ 30.25/share SBS: US$ 8.89 (ADR1 share) Total shares: 683,509,869 Market value: R$ 20.7 billion Closing quote: 11/10/2016 1. Financial highlights R$ million 3 Q16 3Q15 Chg. (R$) % 9 M16 9M15 Chg. (R$) % Gross operating revenue 2,854.1 2,327.2 526.9 22.6 8,148.2 6,378.9 1,769.3 27.7 Construction revenue 1,097.8 1,015.2 82.6 8.1 2,620.2 2,508.5 111.7 4.5 COFINS and PASEP taxes 206.1 145.4 60.7 41.7 556.2 398.9 157.3 39.4 () Net operating revenue 3,745.8 3,197.0 548.8 17.2 10,212.2 8,488.5 1,723.7 20.3 Costs and expenses 1,615.5 1,570.8 44.7 2.8 5,147.9 3,825.1 1,322.8 34.6 Construction costs 1,073.5 993.0 80.5 8.1 2,563.2 2,454.6 108.6 4.4 Equity result 0.5 (1.3 ) 1.8 - 2.3 (0.4 ) 2.7 (675.0 ) Other operating revenue (expenses), net 6.3 54.3 (48.0 ) (88.4 ) 27.9 98.1 (70.2 ) (71.6 ) () Earnings before financial result, income tax and social contribution 1,063.6 686.2 377.4 55.0 2,531.3 2,306.5 224.8 9.7 Financial result (176.8 ) (1,539.4 ) 1,362.6 (88.5 ) 536.1 (2,369.7 ) 2,905.8 (122.6 ) () Earnings before income tax and social contribution 886.8 (853.2 ) 1,740.0 (203.9 ) 3,067.4 (63.2 ) 3,130.6 (4,953.5 ) Income tax and social contribution 312.9 (273.1 ) 586.0 (214.6 ) 1,067.2 (138.5 ) 1,205.7 (870.5 ) () Net income 573.9 (580.1 ) 1,154.0 (198.9 ) 2,000.2 75.3 1,924.9 2,556.3 Earnings per share* (R$) 0.84 - 0.85 2.93 0.11 * Total shares 683,509,869 Adjusted EBITDA Reconciliation (Non-accounting measures) R$ million 3 Q16 3Q15 Chg. (R$) % 9 M16 9 M15 Chg. (R$) % Net income 573.9 (580.1 ) 1,154.0 (198.9 ) 2,000.2 75.3 1,924.9 2,556.3 Income tax and social contribution 312.9 (273.1 ) 586.0 (214.6 ) 1,067.2 (138.5 ) 1,205.7 (870.5 ) Financial result 176.8 1,539.4 (1,362.6 ) (88.5 ) (536.1 ) 2,369.7 (2,905.8 ) (122.6 ) Other operating revenues (expenses), net (6.3 ) (54.3 ) 48.0 (88.4 ) (27.9 ) (98.1 ) 70.2 (71.6 ) () Adjusted EBIT* 1,057.3 631.9 425.4 67.3 2,503.4 2,208.4 295.0 13.4 Depreciation and amortization 280.2 271.3 8.9 3.3 859.1 808.7 50.4 6.2 () Adjusted EBITDA ** 1,337.5 903.2 434.3 48.1 3,362.5 3,017.1 345.4 11.4 (%) Adjusted EBITDA margin 35.7 28.3 32.9 35.5 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses, net; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 3Q16, net operating revenue, including construction revenue, reached R$ 3.7 billion; a 17.2% increase compared to the same period of 2015. Costs and expenses, including construction costs, totaled R$ 2.7 billion, 4.9% higher than 3Q15. Adjusted EBIT, in the amount of R$ 1,057.3 million, grew 67.3% from R$ 631.9 million recorded in 3Q15. Adjusted EBITDA, in the amount of R$ 1,337.5 million, increased 48.1% from R$ 903.2 million recorded in 3Q15 (R$ 4,319.6 million in the last 12 months). The adjusted EBITDA margin was 28.3% in 3Q15 and 35.7% in 3Q16 (32.2% in the last 12 months). Excluding construction revenues and construction costs, the adjusted EBITDA margin was 49.6% in 3Q16 (40.4% in 3Q15 and 42.5% in the last 12 months). In 3Q16 the Company recorded a net income of R$ 573.9 million, in comparison to a loss of R$ 580.1 million in 3Q15. 2. Gross operating revenue Page 2 of 12 Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 2.9 billion, an increase of R$ 526.9 million or 22.6%, when compared to the R$ 2.3 billion recorded in 3Q15. The main factors that led to this variation were: Tariff increase of 8.4% since May 2016; Increase of 4.7% in the Company’s total billed volume (4.5% in water and 4.9% in sewage); and In 3Q15 there was the bonus granted within the Water Consumption Reduction Incentive Program, concluded in April 2016, in the amount of R$ 248.8 million. The increase resulting from the above factors was partially offset by the suspension in April 2016 of the Contingency Tariff, in the amount of R$ 144.8 million in 3Q15. 3. Construction revenue Construction revenue increased R$ 82.6 million or 8.1%, when compared to the same period of the previous year. The variation was mainly due to higher investments in the municipalities served by the Company. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter and 9-month basis, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 3 Q16 3 Q15 % 3 Q16 3 Q15 % 3 Q16 3 Q15 % Residential 377.6 363.1 4.0 321.0 306.1 4.9 698.6 669.2 4.4 Commercial 40.3 39.6 1.8 38.5 37.8 1.9 78.8 77.4 1.8 Industrial 8.0 8.0 - 9.5 9.6 (1.0 ) 17.5 17.6 (0.6 ) Public 10.2 9.6 6.3 9.0 8.4 7.1 19.2 18.0 6.7 Total retail Wholesale 58.4 52.8 10.6 7.9 5.8 36.2 66.3 58.6 13.1 Total 9 M16 9 M15 % 9 M16 9 M15 % 9 M16 9 M15 % Residential 1,135.6 1,090.1 4.2 961.4 916.0 5.0 2,097.0 2,006.1 4.5 Commercial 121.7 119.5 1.8 115.7 113.4 2.0 237.4 232.9 1.9 Industrial 23.7 24.5 (3.3 ) 28.8 29.2 (1.4 ) 52.5 53.7 (2.2 ) Public 30.5 30.8 (1.0 ) 26.8 24.8 8.1 57.3 55.6 3.1 Total retail Wholesale 167.1 164.9 1.3 21.1 18.3 15.3 188.2 183.2 2.7 Total WATER AND SEWAGE BILLED VOLUME (1) PER REGION - million m 3 Water Sewage Water + Sewage Region 3 Q16 3 Q15 % 3 Q16 3 Q15 % 3 Q16 3 Q15 % Metropolitan 283.5 271.6 4.4 246.8 235.7 4.7 530.3 507.3 4.5 Regional 152.6 148.7 2.6 131.2 126.2 4.0 283.8 274.9 3.2 Total retail Wholesale 58.4 52.8 10.6 7.9 5.8 36.2 66.3 58.6 13.1 Total 9 M16 9 M15 % 9 M16 9 M15 % 9 M16 9 M15 % Metropolitan 846.0 806.6 4.9 735.1 698.2 5.3 1,581.1 1,504.8 5.1 Regional 465.5 458.3 1.6 397.6 385.2 3.2 863.1 843.5 2.3 Total retail Wholesale 167.1 164.9 1.3 21.1 18.3 15.3 188.2 183.2 2.7 Total (1) Unaudited (2) Including coastal and interior region (3) Reused water volume and non-domestic sewage are included in 5. Costs, administrative, selling and construction expenses In 3Q16, costs, administrative, selling and construction expenses, grew 4.9% (R$ 125.2 million). Excluding construction costs, total costs and expenses increased by 2.8% (R$ 44.7 million). As a percentage of net revenue, costs and expenses were 80.2% in 3Q15 and 71.8% in 3Q16. R$ million 3 Q16 3Q15 Chg. (R$) % 1 H16 1H15 Chg. (R$) % Salaries and payroll charges and Pension plan obligations 292.3 552.0 (259.7 ) (47.0 ) 1,488.0 1,615.3 (127.3 ) (7.9 ) General supplies 45.6 42.0 3.6 8.6 124.5 133.7 (9.2 ) (6.9 ) Treatment supplies 64.0 62.9 1.1 1.7 205.3 198.8 6.5 3.3 Services 347.1 296.6 50.5 17.0 945.8 862.5 83.3 9.7 Electricity 224.7 220.0 4.7 2.1 707.9 587.4 120.5 20.5 General expenses 249.3 144.5 104.8 72.5 640.6 247.7 392.9 158.6 Tax expenses 22.6 19.6 3.0 15.3 66.5 57.9 8.6 14.9 São Paulo state government reimbursement - (696.3 ) 696.3 - Sub-total ) ) Depreciation and amortization 280.2 271.3 8.9 3.3 859.1 808.7 50.4 6.2 Allowance for doubtful accounts 89.7 (38.1 ) 127.8 (335.4 ) 110.2 9.4 100.8 1,072.3 Sub-total Costs, administrative and selling expenses Construction costs 1,073.5 993.0 80.5 8.1 2,563.2 2,454.6 108.6 4.4 Costs, adm., selling and construction expenses % of net revenue 71.8 80.2 75.5 74.0 5.1. Salaries and payroll charges and Pension plan obligations There was a decrease of R$ 259.7 million in 3Q16, mainly due to: · Decrease of R$ 307.4 million due to the migration of 3,572 participants from the Defined Benefit Plan (G1) to the Defined Contribution Plan (Sabesprev Mais), generating an advance decrease of R$ 334.2 million in the actuarial deficit, offset by the extraordinary contribution and incentive of R$ 26.8 million; The above decrease was partly compensated by the following factors: · Increase of R$ 24.1 million due to the application of a 10.03% salary adjustment in May 2016; · Increase of R$ 13.7 million in provision for severance pay (TAC); and · R$ 8.8 million rise in provisions for supplementary payments for retirement plans and pensions under the G0 Plan, due to changes in actuarial assumptions. 5.2. Services Services expenses, in the amount of R$ 347.1 million, grew R$ 50.5 million or 17.0%, in comparison to R$ 296.6 million in 3Q15. The main items that led to this increase were: · Advertising campaigns amounting to R$ 14 million; · Maintenance of networks and sewage connections, amounting to R$ 11.7 million; · Cost of leasing power generator machines for transferring water from the Rio Grande to the Taiaçupeba reservoir, at a cost of R$ 6.7 million; · Reading water meters and delivering bills, R$ 4.5 million; and · Surveillance contract, R$ 3.4 million. 5.3. Electricity Electricity expenses totaled R$ 224.7 million in 3Q16, an increase of R$ 4.7 million or 2.1% in comparison to the R$ 220.0 million in 3Q15. The main factors that contributed to this increase were: Page 4 of 12 · Average increase of 12.0% in the free market tariffs, with an 8.5% increase in consumption; · Average increase of 2.7% in the grid market tariff (TUSD), with a 7.4% decrease in consumption; and · Average fall of 8.6% in the regulated market tariffs, with consumption remaining stable. In 3Q16, the regulated market accounted for 37.1% of the total electricity consumed by the Company, the free market accounted for 33.7% and the grid market accounted for 29.2% of total consumption. 5.4. General expenses General expenses increased R$ 104.8 million, totaling R$ 249.3 million in 3Q16, versus the R$ 144.5 million recorded in 3Q15, mainly due to: · Provision of R$ 38.1 million concerning the agreement entered into with EMAE – Empresa Metropolitana de Águas e Energia; · R$ 21.1 million increase in provisioning for court proceedings; · Higher provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 21.8 million, as a result of the increase in revenues with the municipality of São Paulo; and · Reversal of provision in 3Q15, amounting to R$ 17.9 million, due to the recovery of money from the São Paulo State Government (GESP), due to employees assignment. 5.5. Tax expenses Increase of R$ 3.0 million, largely due to the increase in the Municipal Property Tax (IPTU) in 2016, related to the properties in São Paulo. 5.6. Depreciation and amortization R$ 8.9 million increase or 3.3%, reaching R$ 280.2 million in 3Q16 in comparison to the R$ 271.3 million recorded in 3Q15, largely due to the beginning of operations of intangible assets, in the amount of R$ 2.2 billion. 5.7. Allowance for doubtful accounts R$ 127.8 million increase, due mainly to: · Increase in the write-offs, net of recoveries, amounting to R$ 39.5 million; · Increase in delinquency, generating a supplement of 49.5 million; and · Reversal of R$ 70.5 million in the provision for losses with municipalities in 3Q15. This increase was partially offset by the increased receipt of court-ordered debt payments, especially from the city of Guarulhos, amounting to R$ 31.6 million. 6. Other operating revenues (expenses), net Other net operational revenues and expenses reported a negative variation of R$ 48.0 million, mainly due to the following non-recurring events in 3Q15: · Receipt of R$ 22.1 million from REAGUA - Programa Estadual de Apoio à Recuperação de Águas (State Program to Support Water Recovery); · Sale of properties for R$ 16.6 million; and · Sale of surplus electricity for R$ 4 million. Page5 of 12 7. Financial result R$ million 3 Q16 3 Q15 Chg. % Financial expenses, net of income (91.7 ) (105.6 ) 13.9 (13.2 ) Net monetary and exchange variation (85.1 ) (1,433.8 ) 1,348.7 (94.1 ) Financial result ) ) ) 7.1. Financial income and expenses R$ million 3 Q16 3 Q15 Chg. % Financial expenses Interest and charges on international loans and financing (28.5 ) (39.2 ) 10.7 (27.3 ) Interest and charges on domestic loans and financing (80.5 ) (80.9 ) 0.4 (0.5 ) Other financial expenses (49.2 ) (50.4 ) 1.2 (2.4 ) Total financial expenses ) ) ) Financial income 66.5 64.9 1.6 2.5 Financial expenses net of income ) ) ) Decrease of R$ 13.9 million, mainly because of lower costs for interest and charges on external loans and financing, which fell by R$ 10.7 million due to lower debt balances due to the devaluation of the dollar and the yen at the close of 3Q16, against 3Q15 (-18.3% and -3.3%, respectively). 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 3 Q16 3 Q15 Chg. % Monetary variation on loans and financing (24.4 ) (25.9 ) 1.5 (5.8 ) Currency exchange variation on loans and financing (79.2 ) (1,448.9 ) 1,369.7 (94.5 ) Other monetary variations (9.1 ) (18.6 ) 9.5 (51.1 ) Monetary/exchange rate variation on liabilities ) ) ) Monetary/exchange rate variation on assets 27.6 59.6 (32.0 ) (53.7 ) Monetary/exchange rate variation, net ) ) ) 7.2.1 Monetary and exchange rate variation on liabilities The effect of unfavorable monetary and currency variations in 3Q16 was R$ 1,380.7 million less than in 3Q15, in particular: · A positive variation of R$ 1,369.7 million in the cost of currency variations on loans and financing, due to the lower appreciation of the dollar and the yen against the Real in 3Q16 (1.1% and 2.7%, respectively), compared with their appreciation in 3Q15 (28.1% and 30.5%, respectively); and · Decrease in the cost of other monetary variations by R$ 9.5 million, principally due to lower provisioning for court proceedings in 3Q16. 7.2.2 Monetary and exchange rate variation on assets A decrease of R$ 32 million, mainly due to the non-recurring monetary adjustment of the agreement with the municipality of Santos in 3Q15. Page6 of 12 8. Income tax and social contribution Grew R$ 586.0 million, due to the increase in taxable income in 3Q16, when compared to 3Q15. 9. Indicators 9.1. Operating The volume of water produced remained with an upward trend in the quarter and had an increase of 9.1%. In the year, the increase was of 9.4%. Concerning the water losses, it's possible to observe that the loss regarding the micro-measurement (IPM) increased from 28.3% in 3Q15 to 31.4% in 3Q16. The figure of the 3Q15 was influenced not only by loss control initiatives, but also by the demand management, resulting from the water crisis and the consequent need to reduce the pressure on the network. It is worth remembering that this measurement considers the average of the last 12 months. Operating indicators * 3 Q16 3 Q15 % Water connections 8,595 8,366 2.7 Sewage connections 7,036 6,806 3.4 Population directly served - water 25.7 25.5 0.8 Population directly served - sewage 23.2 22.7 2.2 Number of employees 14,172 14,056 0.8 Water volume produced in the quarter 671 615 9.1 Water volume produced in 9M 2,007 1,834 9.4 IPM - Measured water loss (%) 31.4 28.3 11.0 IPDt (liters/connection x day) 299 261 14.6 (1) Total connections, active and inactive, in thousand units at the end of the period (2) In million inhabitants, at the end of the period. Not including wholesale (3) In millions of cubic meters (*) Unaudited 9.2. Financial Economic Indexes * (quarter end) 3 Q16 3 Q15 Accumulated Amplified Consumer Price Index (%) 1.04 1.39 Accumulated Referential Rate (%) 0.58 0.61 Interbank Deposit Certificate (%) 14.13 14.13 US DOLAR (R$) 3.2462 3.9729 YEN (R$) 0.03207 0.03316 (*) Unaudited 10. Loans and financing In October 2016, the Company raised a foreign loan of US$ 150 million, for a term of 3 years, with interest at a margin of 4.5% p.a. over the 3-month LIBOR rate. Interest on the loan will be payable quarterly, and capital repayments will be six-monthly after an 18-month grace period. The proceeds of the loan were used to settle the Eurobond 2016 issue, for a total of US$ 140 million, and other debts maturing in 2016. Page 7 of 12 R$ million Onwards INSTITUTION Total Local currency Caixa Econômica Federal 13.8 58.2 62.2 64.0 66.2 69.6 791.7 1,125.7 Debentures 43.2 595.3 887.7 998.3 415.4 196.5 429.2 3,565.6 BNDES 21.3 85.3 87.3 90.0 72.2 71.7 354.0 781.8 Leasing 3.6 26.1 27.4 28.8 30.3 32.0 402.7 550.9 Others 0.2 0.7 1.4 1.4 1.4 1.4 5.3 11.8 Interest and other charges 59.7 67.4 - 127.1 Total in local currency Foreign currency IADB 86.0 147.2 106.4 106.4 106.4 106.4 1,143.4 1,802.2 IBRD - - - 8.2 16.4 16.4 205.2 246.2 Eurobonds 454.5 - - - 1,132.7 - - 1,587.2 JICA 0.0 71.5 72.9 118.1 118.1 118.1 1,297.1 1,795.8 BID 1983AB - 77.7 77.0 57.4 55.5 25.0 47.7 340.3 Interest and other charges 48.3 6.0 - 54.3 Total in foreign currency Total 11. Capex In the third quarter of 2016, the Company invested R$ 1.1 billion, totaling R$ 2.7 billion in the first nine months of 2016. 12. Conference calls In Portuguese In English November 11, 2016 November 11, 2016 6:30 am (US EST) / 9:30 am (Brasília) 8:00 am (US EST) / 11:00 am (Brasília) Dial in: 55 (11) 3127-4971 or Dial in: 1 (412) 317-5486 55 (11) 3728-5971 Conference ID: Sabesp Conference ID: Sabesp Replay available for 7 days Replay available for 7 days Dial in: 55 (11) 3127-4999 Dial in: 1(412) 317-0088 Replay ID: 53766646 Replay ID: 10092615 Click here to access the webcast Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Head of Capital Markets and Investor Relations Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Investor Relations Manager Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Page 8 of 12 Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 9 of 12 Income Statement Brazilian Corporate Law R$ ' 3Q16 3Q15 Net Operating Income Operating Costs (2,236,740) (2,261,459) Gross Profit Operating Expenses Selling (234,226) (109,709) Administrative revenue (expenses) (218,041) (192,637) Other operating revenue (expenses), net 6,264 54,315 Operating Income Before Shareholdings Equity Result 525 (1,375) Earnings Before Financial Results, net Financial, net (97,717) (90,482) Exchange gain (loss), net (79,093) (1,448,928) Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current (243,481) (674) Deferred (69,411) 273,813 Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization Adjusted EBITDA % over net revenue 35.7% 28.2 Net Operating Income Breakdown R$ ' 3Q16 3Q15 Gross operating income Water suply - retail 1,484,426 1,257,278 Water suply - wholesale 25,138 26,644 Sewage collection and treatment 1,290,092 998,435 Sewage collection and treatment - wholesale 9,783 5,615 Construction revenue - water 770,619 732,144 Construction revenue - sewage 327,180 283,094 Other services 44,644 39,194 Gross sales deductions (Cofins/Pasep) (206,075) (145,412 Net operating income Page 10 of 12 Balance Shee t Brazilian Corporate Law R$ ' ASSETS 09/30/2016 12/31/2015 Current assets Cash and cash equivalents 1,415,465 1,639,214 Trade receivables 1,465,317 1,326,972 Related parties and transactions 157,091 156,155 Inventories 51,886 64,066 Restricted cash 18,429 29,156 Currrent recoverable taxes 12,584 77,828 Other receivables 97,959 156,942 Total current assets Noncurrent assets Trade receivables 163,857 182,616 Related parties and transactions 714,210 715,952 Escrow deposits 75,366 76,663 Deferred income tax and social contribution 149,023 128,242 Water National Agency – ANA 82,895 88,368 Other receivables 123,215 140,676 Equity investments 29,370 28,105 Investment properties 58,534 56,957 Intangible assets 30,366,200 28,513,626 Property, plant and equipment 309,111 325,076 Total noncurrent assets Total assets LIABILITIES AND EQUITY 09/30/2016 12/31/2015 Current liabilities Trade payables 257,166 248,158 Borrowings and financing 1,714,327 1,526,262 Accrued payroll and related charges 420,020 347,976 Taxes and contributions 169,604 107,295 Dividends and interest on capital payable 99 127,441 Provisions 721,229 631,890 Services payable 378,831 387,279 Public-Private Partnership – PPP 34,939 33,255 Program Contract Commitments 107,180 228,659 Other liabilities 83,938 102,101 Total current liabilities Noncurrent liabilities Borrowings and financing 10,274,629 11,595,338 Deferred Cofins and Pasep 137,041 132,921 Provisions 436,587 450,324 Pension obligations 2,926,494 2,832,216 Public-Private Partnership – PPP 1,872,794 1,001,778 Program Contract Commitments 67,663 92,055 Other liabilities 163,684 145,060 Total noncurrent liabilities Total liabilities Equity Paid-up capital 10,000,000 10,000,000 Profit reserve 4,058,535 4,069,988 Other comprehensive income (534,455) (353,382 Retained earnings 2,000,207 - Total equity Total equity and liabilities Page 11 of 12 Cash Flow Brazilian Corporate Law R$ ' Jan -Sep Jan -Sep Cash flow from operating activities Profit before income tax and social contribution ) Adjustment for: Depreciation and amortization 859,055 808,706 Residual value of property, plant and equipment and intangible assets written-off 7,211 18,214 Allowance for doubtful accounts 110,181 9,389 Provision and inflation adjustment 207,313 (116,292 ) Pension obligations - curtailment (334,152 ) - Interest calculated on loans and financing payable 352,665 357,306 Inflation adjustment and foreign exchange gains (losses) on loans and financing (754,853 ) 2,247,653 Interest and inflation adjustment losses 21,434 17,469 Interest and inflation adjustment gains (69,272 ) (36,514 ) Financial charges from customers (158,219 ) (199,994 ) Margin on intangible assets arising from concession (57,006 ) (53,881 ) Provision for Consent Decree (TAC) 12,229 (17,916 ) Equity result (2,278 ) 376 Provision from São Paulo agreement 19,089 8,012 Provision for defined contribution plan 235 5,908 Pension obligations 288,352 246,346 Other adjustments (6,466 ) (13,731 ) GESP Agreement - (696,283 ) Changes in assets Trade accounts receivable (28,316 ) 17,731 Accounts receivable from related parties (3,597 ) 15,364 Inventories 13,385 9,366 Recoverable taxes 65,244 82,671 Escrow deposits 31,740 25,696 Other accounts receivable 88,705 (26 ) Changes in liabilities Trade payables and contractors (9,720 ) (31,968 ) Services received (27,537 ) 1,296 Accrued payroll and related charges 59,815 27,050 Taxes and contributions payable (106,825 ) 15,776 Deferred Cofins/Pasep 4,120 3,428 Provisions (131,711 ) (97,359 ) Pension obligations (134,274 ) (126,555 ) Other liabilities 5,144 (71,732 ) Cash generated from operations Interest paid (535,299 ) (521,566 ) Income tax and contribution paid (824,946 ) (17,743 ) Net cash generated from operating activities Cash flows from investing activities Acquisition of intangibles (1,432,336 ) (1,856,910 ) Restricted cash 10,727 (9,581 ) Dividends received - 1,526 Purchases of tangible assets (23,313 ) (21,902 ) Net cash used in investing activities ) ) Cash flow from financing activities Loans and financing Proceeds from loans 493,863 684,586 Repayments of loans (968,124 ) (1,219,588 ) Payment of interest on shareholders'equity (139,399 ) (202,108 ) Public-Private Partnership – PPP (22,865 ) (17,169 ) Program Contract Commitments (171,137 ) (44,922 ) Net cash generated by (used in) financing activities ) ) Cash reduce and cash equivalents ) ) Represented by: Cash and cash equivalents at beginning of the period 1,639,214 1,722,991 Cash and cash equivalents at end of the period 1,415,465 889,933 Cash reduce and cash equivalents ) ) Page 12 of 12 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:November 11, 2016 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
